Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12/03/2020 has been entered.  Claims 1-12 and 15-21 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/03/2020.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 Beschorner; Matthew J. et al. US 20100050621 A1, hereinafter Besch, have been fully considered and are persuasive.  Specifically, with respect to the argument with respect to Besch failing to disclose the limitation “to control the variable output torque of the engine based upon… depending upon which of the drive system and implement system has higher oil temperatures,” the examiner agrees.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, with respect to claim(s) 20 and 21, have been fully considered and are persuasive.  Specifically, new claims 20 and 21contain the previously indicated allowable subject matter of claims 1/13 and 1/14, respectively, and therefore are in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOHN VELDHUIS-KROEZE on 01/04/2021.

The application has been amended as follows: 
Claim 15 line 5: --to the [[first]] hydrostatic pump--.
Claim 15 line 6: --to the [[first]] hydrostatic pump--.
Claim 15 line 20: --has on temperature of the hydraulic oil--.
Claim 15 line 25: --in different ranges depending upon which of the drive system and implement system has higher oil temperatures.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 15, the applicant previously argued, with respect to claim 1, Besch fails to disclose the limitation “to control the variable output torque of the engine based upon… depending upon which of the drive system and implement system has higher oil temperatures
Claims 2-12 depend from claim 1, and claims 16-19 depend from claim 15, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW WIBLIN/Examiner, Art Unit 3745        

/ABIY TEKA/Primary Examiner, Art Unit 3745